3:19-cv-02031-JMC-SVH      Date Filed 08/25/20   Entry Number 25   Page 1 of 13




                    IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF SOUTH CAROLINA
                             COLUMBIA DIVISION

  Sheila Webb,                             )      C/A No.: 3:19-2031-JMC-SVH
                                           )
                                           )
                       Plaintiffs,         )
                                           )
        vs.                                )
                                           )
  Leon Lott, in his capacity as            )      CONFIDENTIALITY ORDER
  Sheriff of the Richland County           )
  Sheriff’s Department, and                )
  Cameron Duecker,                         )
                                           )
                       Defendants.         )
                                           )

       Whereas, the parties to this action (“parties”), have stipulated that certain

 discovery material is and should be treated as confidential, and have requested that

 the court enter a confidentiality order; and whereas the court has determined that

 the terms set forth herein are appropriate to protect the respective interests of the

 parties, the public, and the court; accordingly, it is this 25th day of August, 2020,

 ORDERED:

       1.     Scope.     All documents produced in the course of discovery, all

 responses to discovery requests and all deposition testimony and deposition exhibits

 and any other materials which may be subject to discovery (hereinafter collectively

 “documents”) shall be subject to this Order concerning confidential information as

 set forth below.




                                           1
3:19-cv-02031-JMC-SVH       Date Filed 08/25/20   Entry Number 25   Page 2 of 13




       2.        Form and Timing of Designation. Confidential documents shall be so

 designated by placing or affixing the word “CONFIDENTIAL” on the document in a

 manner which will not interfere with the legibility of the document and which will

 permit complete removal of the Confidential designation. Documents shall be

 designated CONFIDENTIAL prior to, or contemporaneously with, the production or

 disclosure of the documents, except for documents produced for inspection under the

 “Reading Room” provisions set forth in paragraph 4 below.            Inadvertent or

 unintentional production of documents without prior designation as confidential

 shall not be deemed a waiver, in whole or in part, of the right to designate

 documents as confidential as otherwise allowed by this Order.

       3.        Documents Which May be Designated Confidential. Any party may

 designate documents as confidential but only after review of the documents by an

 attorney1 who has, in good faith, determined that the documents contain

 information protected from disclosure by statute, sensitive personal information,

 trade secrets, or confidential research, development, or commercial information.

 The certification shall be made concurrently with the disclosure of the documents,

 using the form attached hereto at Attachment A which shall be executed subject to

 the standards of Rule 11 of the Federal Rules of Civil Procedure. Information or

 documents which are available in the public sector may not be designated as

 confidential.
 1    The attorney who reviews the documents and certifies them to be
 CONFIDENTIAL must be admitted to the Bar of at least one state but need not be
 admitted to practice in the District of South Carolina and need not apply for pro hac
 vice admission. By signing the certification, counsel submits to the jurisdiction of
 this court in regard to the certification.
                                            2
3:19-cv-02031-JMC-SVH    Date Filed 08/25/20   Entry Number 25    Page 3 of 13




       4.    In order to facilitate timely disclosure of large numbers of documents

 which may contain confidential documents, but which have not yet been reviewed

 and marked, the following “Reading Room” provisions may be utilized.

       a.    Documents may be produced for review at a party’s facility or other

       controlled location (“Reading Room”), prior to designation as confidential.

       After review of these documents, the party seeking discovery may specify

       those for which further production is requested. The producing party shall

       then copy the requested documents for production. To the extent any of the

       requested documents warrant a CONFIDENTIAL designation, the copies

       shall be so marked prior to further production.

       b.    Unless otherwise agreed or ordered, copies of Reading Room

       documents shall be requested within twenty days of review in the Reading

       Room and shall be produced within thirty days after the request is made.

       c.    The producing party shall maintain a log of persons who have reviewed

       documents in the Reading Room and the dates and time of their presence.

       d.    The production of documents for review within the confines of a

       Reading Room shall not be deemed a waiver of any claim of confidentiality, so

       long as the reviewing parties are advised that the Reading Room production

       is pursuant to this provision and that the Reading Room may contain

       confidential materials which have not yet been marked as confidential.

       e.    Until such time as further production is made of documents reviewed

       in a Reading Room, the reviewing party shall treat all material reviewed as if

       it was marked CONFIDENTIAL at the time reviewed.
                                          3
3:19-cv-02031-JMC-SVH     Date Filed 08/25/20   Entry Number 25     Page 4 of 13




       5.     Depositions. Portions of depositions shall be deemed confidential only

 if designated as such when the deposition is taken or within seven business days

 after receipt of the transcript. Such designation shall be specific as to the portions

 to be protected.

       6.     Protection of Confidential Material.

       a.     General Protections. Documents designated CONFIDENTIAL under

       this Order shall not be used or disclosed by the parties or counsel for the

       parties or any other persons identified below (¶ 6.b.) for any purposes

       whatsoever other than preparing for and conducting the litigation in which

       the documents were disclosed (including any appeal of that litigation). The

       parties shall not disclose documents designated as confidential to putative

       class members not named as plaintiffs in putative class litigation unless and

       until one or more classes have been certified.

       b.     Limited Third Party Disclosures.       The parties and counsel for the

       parties shall not disclose or permit the disclosure of any documents

       designated CONFIDENTIAL under the terms of this Order to any other

       person or entity except as set forth in subparagraphs (1)-(5) below, and then

       only after the person to whom disclosure is to be made has executed an

       acknowledgment (in the form set forth at Attachment B hereto), that he or

       she has read and understands the terms of this Order and is bound by it.

       Subject to these requirements, the following categories of persons may be

       allowed to review documents which have been designated CONFIDENTIAL

       pursuant to this Order:
                                           4
3:19-cv-02031-JMC-SVH    Date Filed 08/25/20    Entry Number 25     Page 5 of 13




             (1)   counsel and employees of counsel for the parties who have

             responsibility for the preparation and trial of the lawsuit;

             (2)   parties and employees of a party to this Order but only to the

             extent counsel shall certify that the specifically named individual

             party or employee’s assistance is necessary to the conduct of the

             litigation in which the information is disclosed2;

             (3)   court reporters engaged for depositions and those persons, if

             any, specifically engaged for the limited purpose of making photocopies

             of documents;

             (4)   consultants, investigators, or experts (hereinafter referred to

             collectively as “experts”) employed by the parties or counsel for the

             parties to assist in the preparation and trial of the lawsuit; and

             (5)   other persons only upon consent of the producing party or upon

             order of the court and on such conditions as are agreed to or ordered.

       c.    Control of Documents.     Counsel for the parties shall take reasonable

       efforts to prevent unauthorized disclosure of documents designated as

       Confidential pursuant to the terms of this order. Counsel shall maintain a

       record of those persons, including employees of counsel, who have reviewed or

       been given access to the documents along with the originals of the forms

       signed by those persons acknowledging their obligations under this Order.
 2   At or prior to the time such party or employee completes his or her
 acknowledgment of review of this Order and agreement to be bound by it
 (Attachment B hereto), counsel shall complete a certification in the form shown at
 Attachment C hereto. Counsel shall retain the certification together with the form
 signed by the party or employee.
                                           5
3:19-cv-02031-JMC-SVH     Date Filed 08/25/20   Entry Number 25    Page 6 of 13




       d.     Copies.   All copies, duplicates, extracts, summaries or descriptions

       (hereinafter referred to collectively as “copies”), of documents designated as

       Confidential under this Order or any portion of such a document, shall be

       immediately affixed with the designation “CONFIDENTIAL” if the word does

       not already appear on the copy. All such copies shall be afforded the full

       protection of this Order.

       7.     Filing of Confidential Materials. In the event a party seeks to file any

 material that is subject to protection under this Order with the court, that party

 shall take appropriate action to ensure that the documents receive proper protection

 from public disclosure including: (1) filing a redacted document with the consent of

 the party who designated the document as confidential; (2) where appropriate (e.g.

 in relation to discovery and evidentiary motions), submitting the documents solely

 for in camera review; or (3) where the preceding measures are not adequate,

 seeking permission to file the document under seal pursuant to the procedural steps

 set forth in Local Civil Rule 5.03, DSC, or such other rule or procedure as may apply

 in the relevant jurisdiction.     Absent extraordinary circumstances making prior

 consultation impractical or inappropriate, the party seeking to submit the document

 to the court shall first consult with counsel for the party who designated the

 document as confidential to determine if some measure less restrictive than filing

 the document under seal may serve to provide adequate protection. This duty exists

 irrespective of the duty to consult on the underlying motion. Nothing in this Order

 shall be construed as a prior directive to the Clerk of Court to allow any document

 be filed under seal. The parties understand that documents may be filed under seal
                                           6
3:19-cv-02031-JMC-SVH     Date Filed 08/25/20   Entry Number 25     Page 7 of 13




 only with the permission of the court after proper motion pursuant to Local Civil

 Rule 5.03.

       8.     Greater Protection of Specific Documents.       No party may withhold

 information from discovery on the ground that it requires protection greater than

 that afforded by this Order unless the party moves for an Order providing such

 special protection.

       9.     Challenges to Designation as Confidential.        Any CONFIDENTIAL

 designation is subject to challenge.    The following procedures shall apply to any

 such challenge.

       a.     The burden of proving the necessity of a Confidential designation

       remains with the party asserting confidentiality.

       b.     A party who contends that documents designated CONFIDENTIAL

       are not entitled to confidential treatment shall give written notice to the

       party who affixed the designation of the specific basis for the challenge. The

       party who so designated the documents shall have fifteen (15) days from

       service of the written notice to determine if the dispute can be resolved

       without judicial intervention and, if not, to move for an Order confirming the

       Confidential designation.

       c.     Notwithstanding any challenge to the designation of documents as

       confidential, all material previously designated CONFIDENTIAL shall

       continue to be treated as subject to the full protections of this Order until one

       of the following occurs:



                                           7
3:19-cv-02031-JMC-SVH      Date Filed 08/25/20   Entry Number 25      Page 8 of 13




             (1)     the party who claims that the documents are confidential

             withdraws such designation in writing;

             (2)     the party who claims that the documents are confidential fails to

             move timely for an Order designating the documents as confidential as

             set forth in paragraph 9.b. above; or

             (3)     the court rules that the documents should no longer be

             designated as confidential information.

       d.    Challenges to the confidentiality of documents may be made at any

       time and are not waived by the failure to raise the challenge at the time of

       initial disclosure or designation.

       10.   Treatment on Conclusion of Litigation.

       a.    Order Remains in Effect. All provisions of this Order restricting the

       use of documents designated CONFIDENTIAL shall continue to be binding

       after the conclusion of the litigation unless otherwise agreed or ordered.

       b.    Return of CONFIDENTIAL Documents. Within thirty (30) days after

       the conclusion of the litigation, including conclusion of any appeal, all

       documents treated as confidential under this Order, including copies as

       defined above (¶6.d.) shall be returned to the producing party unless: (1) the

       document has been entered as evidence or filed (unless introduced or filed

       under seal); (2) the parties stipulate to destruction in lieu of return; or (3) as

       to documents containing the notations, summations, or other mental

       impressions    of   the   receiving   party,   that   party   elects   destruction.

       Notwithstanding the above requirements to return or destroy documents,
                                             8
3:19-cv-02031-JMC-SVH      Date Filed 08/25/20   Entry Number 25      Page 9 of 13




       counsel may retain attorney work product including an index which refers or

       relates to information designated CONFIDENTIAL so long as that work

       product does not duplicate verbatim substantial portions of the text of

       confidential documents.      This work product continues to be Confidential

       under the terms of this Order. An attorney may use his or her work product

       in a subsequent litigation provided that its use does not disclose the

       confidential documents.

       11.    Order Subject to Modification.        This Order shall be subject to

 modification on motion of any party or any other person who may show an adequate

 interest in the matter to intervene for purposes of addressing the scope and terms of

 this Order. The Order shall not, however, be modified until the parties shall have

 been given notice and an opportunity to be heard on the proposed modification.

       12.    No Judicial Determination.         This Order is entered based on the

 representations and agreements of the parties and for the purpose of facilitating

 discovery.    Nothing herein shall be construed or presented as a judicial

 determination that any specific document or item of information designated as

 CONFIDENTIAL by counsel is subject to protection under Rule 26(c) of the Federal

 Rules of Civil Procedure or otherwise until such time as a document-specific ruling

 shall have been made.

       13. This Order shall take effect when entered and shall be binding upon all

 counsel in this action and their respective law firms and clients.




                                            9
3:19-cv-02031-JMC-SVH   Date Filed 08/25/20   Entry Number 25   Page 10 of 13




       IT IS SO ORDERED.



  August 25, 2020                             Shiva V. Hodges
  Columbia, South Carolina                    United States Magistrate Judge




                                        10
3:19-cv-02031-JMC-SVH         Date Filed 08/25/20       Entry Number 25        Page 11 of 13




                                   ATTACHMENT A
                      CERTIFICATION BY COUNSEL OF DESIGNATION
                          OF INFORMATION AS CONFIDENTIAL

                          IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF SOUTH CAROLINA
                               [DIVISION [all caps]] DIVISION

  [Plaintiff]                                  )        Civil Action No. [Case Number]
                                               )
        Plaintiff,                             )        Certification by Counsel of Designation
  vs.                                          )          of Information as Confidential
  [Defendant]                                  )
                                               )
          Defendant                            )
                                               )

         Documents produced herewith [whose bates numbers are listed below (or) which are
  listed on the attached index] have been marked as CONFIDENTIAL subject to the
  Confidentiality Order entered in this action which Order is dated [confidentiality order date].

         By signing below, I am certifying that I have personally reviewed the marked documents
  and believe, based on that review, that they are properly subject to protection under the terms of
  Paragraph 3 of the Confidentiality Order.

          Check and complete one of the two options below.

          ❑      I am a member of the Bar of the United States District Court for the District of
                 South Carolina. My District Court Bar number is [District Court Bar #].

          ❑      I am not a member of the Bar of the United States District Court for the District of
                 South Carolina but am admitted to the bar of one or more states. The state in
                 which I conduct the majority of my practice is [state in which I practice most]
                 where my Bar number is [that state's Bar #]. I understand that by completing this
                 certification I am submitting to the jurisdiction of the United States District Court
                 for the District of South Carolina as to any matter relating to this certification.

  Date: [date attachment A signed]                            [Signature of Counsel [s/name]]
                                                              Signature of Counsel

                                                              [Printed Name of Counsel [A]]
                                                              Printed Name of Counsel




                                                   11
3:19-cv-02031-JMC-SVH         Date Filed 08/25/20       Entry Number 25       Page 12 of 13




                                         ATTACHMENT B

                         ACKNOWLEDGMENT OF UNDERSTANDING
                                      AND
                              AGREEMENT TO BE BOUND

                          IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF SOUTH CAROLINA
                               [DIVISION [all caps]] DIVISION



  [Plaintiff]                                  )        Civil Action No. [Case Number]
                                               )
        Plaintiff,                             )
  vs.                                          )        Acknowledgment of Understanding
  [Defendant]                                  )                  and
                                               )            Agreement to be Bound
          Defendant                            )
                                               )
                                               )


         The undersigned hereby acknowledges that he or she has read the Confidentiality Order
  dated [confidentiality order date], in the above captioned action, understands the terms thereof,
  and agrees to be bound by such terms. The undersigned submits to the jurisdiction of the United
  States District Court for the District of South Carolina in matters relating to the Confidentiality
  Order and understands that the terms of said Order obligate him/her to use discovery materials
  designated CONFIDENTIAL solely for the purposes of the above-captioned action, and not to
  disclose any such confidential information to any other person, firm or concern.

           The undersigned acknowledges that violation of the Stipulated Confidentiality Order may
  result in penalties for contempt of court.

                 Name:                  [undersigned name [att B]]
                 Job Title:             [Job Title [att B]]
                 Employer:              [Employer [att B]]
                 Business Address:      [Business Address [att B]]


  Date: [date attachment B signed]                            [Signature [attachment B]]
                                                              Signature




                                                   12
3:19-cv-02031-JMC-SVH          Date Filed 08/25/20      Entry Number 25        Page 13 of 13




                                         ATTACHMENT C

                          CERTIFICATION OF COUNSEL OF NEED
                          FOR ASSISTANCE OF PARTY/EMPLOYEE

                          IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF SOUTH CAROLINA
                               [DIVISION [all caps]] DIVISION



  [Plaintiff]                         )                Civil Action No. [Case Number]
                                      )
        Plaintiff,                    )                      Certification of Counsel
  vs.                                 )                of Need for Assistance of Party/Employee
  [Defendant]                         )
                                      )
        Defendant                     )
                                      )
  ___________________________________ )

         Pursuant to the Confidentiality Order entered in this action, most particularly the
  provisions of Paragraph 6.b.2., I certify that the assistance of [name of assistant [att C]] is
  reasonably necessary to the conduct of this litigation and that this assistance requires the
  disclosure to this individual of information which has been designated as CONFIDENTIAL.

           I have explained the terms of the Confidentiality Order to the individual named above
  and will obtain his or her signature on an “Acknowledgment of Understanding and Agreement to
  be Bound” prior to releasing any confidential documents to the named individual and I will
  release only such confidential documents as are reasonably necessary to the conduct of the
  litigation.

          The individual named above is:

          ❑      A named party;

          ❑      An employee of named party [employee of named party]. This employee’s job
                 title is [employee's job title] and work address is [employee's work address].


  Date: [date attachment C signed]                            [Signature [attachment C]]
                                                               Signature




                                                  13
